NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                    ANGEL B., OSANNA B., Appellants,

                                        v.

        DEPARTMENT OF CHILD SAFETY, A.B., R.B., Appellees.

                             No. 1 CA-JV 15-0419
                              FILED 8-25-2016


           Appeal from the Superior Court in Maricopa County
                             No. JD509273
                The Honorable David King Udall, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Dawn Rachelle Williams
Counsel for Appellees
Gates Law Firm LLC, Buckeye
By S. Marie Gates
Counsel for Appellant Angel B.

Czop Law Firm PLLC, Higley
By Steven Czop
Counsel for Appellant Osanna B.

John L. Popilek PC, Scottsdale
By John L. Popilek
Guardian Ad Litem for Appellees A.B. and R.B.



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Chief Judge Michael J. Brown and Judge Kenton D. Jones joined.


G O U L D, Judge:

¶1           Osanna B. (“Mother”) and Angel B. (“Father”) appeal from
the juvenile court’s order terminating their parental rights. For the
following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Mother and Father are the parents of A.B., who was born in
August 2003, and R.B., who was born in November 2007. On April 7, 2011,
A.B. told officials at his school that R.B. was crying a lot because Mother
and Father were hitting him. A case manager from the Department of Child
Safety (“DCS”) was assigned to investigate the report. A.B. told the case
manager that R.B. has “scratches and bruises all over him” due to Mother
hitting him, and that Father was present when Mother hit R.B. When the
case manager observed R.B. a few days later, she saw no bruises or injuries;
however, she did note the parents imposed harsh discipline on R.B.,
including spankings and withholding food as a form of punishment.
Additionally, the case manager reported that A.B. was expressing severe
anxiety about how R.B. was being treated by his parents.

¶3            On April 19, 2011, while Father and A.B. were away from the
home, Mother called Father “screaming and yelling” that R.B. had been
using the restroom and had collapsed on the floor. Mother claimed that


                                     2
                   ANGEL B., OSANNA B. v. DCS, et al.
                        Decision of the Court

R.B. was unconscious when she found him. Although she was trained in
CPR, Mother stated she was too upset to use it; instead, she attempted to
revive R.B. by hitting his back and chest. Father called 9-1-1 and
paramedics transported R.B. to the hospital, where he nearly died due to a
life threatening brain injury. The attending physician later determined the
brain injury was caused by “non-accidental trauma.” Mother and Father
were arrested for child abuse; however, charges were later dropped against
Father. Mother eventually pled guilty to child abuse and was placed on
probation for 20 years. See Ariz. Rev. Stat. (“A.R.S.”) § 13-3623(B)(1)
(knowingly inflicting physical injury on a child under 15).

¶4           The juvenile court found the children dependent as to both
parents. DCS subsequently filed petitions to terminate the parents’ rights
on the grounds of abuse, neglect, Mother’s conviction for child abuse, and
fifteen months’ time-in-care. See A.R.S. § 8-533(B)(2) (abuse and neglect);
A.R.S. § 8-533(B)(4) (conviction of a felony showing unfitness to parent);
A.R.S. § 8-533(B)(8)(c) (fifteen months’ time-in-care).

¶5            The court held a contested severance hearing. Following the
hearing, the court terminated Mother and Father’s rights based on all of the
statutory grounds alleged by DCS. The court also determined that
termination was in the best interests of the children. Mother and Father
timely appealed.

                               DISCUSSION

¶6             Mother and Father argue there is insufficient evidence
supporting termination. Both parents also assert termination was not in
A.B.’s best interests.1




1
       Mother also argues that in terminating their parental rights, the court
improperly relied on the findings made by a prior judge at the dependency
hearing. We disagree. A court may base a termination decision on evidence
obtained in a dependency hearing so long as it applies the correct burden
of proof, clear and convincing evidence, to the evidence. See Pima Cty. Juv.
Action No. S-114487, 179 Ariz. 86, 93 (1994) (court properly admitted
transcripts of testimony from a dependency hearing in a termination
hearing; the court correctly applied the higher, clear and convincing
standard of proof when making its termination findings).




                                      3
                      ANGEL B., OSANNA B. v. DCS, et al.
                           Decision of the Court

¶7             To terminate the parent-child relationship, the court’s
findings must be based on clear and convincing evidence. A.R.S. § 8–537(B)
(2014); Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).
“[W]e will accept the juvenile court’s findings of fact unless no reasonable
evidence supports those findings, and we will affirm a severance order
unless it is clearly erroneous.” Id. As the trier of fact in a termination
proceeding, the juvenile court “is in the best position to weigh the evidence,
observe the parties, judge the credibility of witnesses, and make
appropriate findings.” Jesus M., 203 Ariz. at 280, ¶ 4. Finally, if the evidence
supports termination on any one ground, we need not consider challenges
as to other grounds. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251,
¶ 27 (2000).

I.        Termination Based on Abuse

¶8           A.R.S section 8-533(B)(2) provides for termination when a
“parent has . . . willfully abused a child.” Such abuse “includes serious
physical or emotional injury or situations in which the parent knew or
reasonably should have known that a person was abusing or neglecting a
child.” A.R.S. § 8-533(B)(2) (West 2016).

     A.        R.B.

¶9            The court’s finding that Mother willfully abused R.B. is
supported by substantial evidence. While R.B. was alone with Mother on
April 19, 2011, he sustained “life-threatening” injuries, including a large
subdural hematoma, which bled so severely that a neurosurgeon had to
perform an immediate craniectomy to remove a piece of his skull and drain
the excess blood. Imaging tests revealed that R.B. had “old blood” on his
brain, indicating he had suffered a previous brain injury. Additional tests
showed that R.B. had a lacerated liver, which Dr. Zimmerman estimated to
have occurred three to four days prior to the subject brain injury, and a
healing rib fracture that was inflicted 10-14 days prior to R.B.’s
hospitalization. Dr. Zimmerman further testified that R.B. had a skull
fracture, and that she noticed several bruises and abrasions on his body.

¶10           Dr. Zimmerman opined that R.B.’s injuries were not, as
Mother contended, the result of him falling off a toilet. Rather, she testified
that in her opinion, R.B.’s injuries were caused by abuse. She testified that
the types of force required to cause R.B.’s subdural hematoma included
falling “from a two-story building,” being in a car accident, or having one’s
head slammed into a wall.




                                        4
                        ANGEL B., OSANNA B. v. DCS, et al.
                             Decision of the Court

¶11           Many of R.B.’s other injuries were older, and occurred days
and weeks before his head injury; in short, they could not have been caused
by Mother’s claim R.B. fell off the toilet. Additionally, these older injuries
were not consistent with Mother’s story that R.B. fell from the toilet. For
example, R.B. had a liver laceration most likely caused by “some sort of
direct impact blow type trauma.”

¶12           Substantial evidence also shows that Father knew, or
reasonably should have known that Mother was abusing R.B., and that he
failed to protect R.B. from her abuse. A.B. disclosed to Dr. Moe, a
psychologist, that both Father and Mother hit, punched and hurt R.B..
A.B.’s therapist, Kristi Murphy, also testified that A.B. had demonstrated
how on one occasion Father had slammed R.B.’s head on the toilet. Finally,
the court found that A.B.’s statements “that both [F]ather and [M]other
have physically abused his brother [R.B.] in his presence . . . were credible.”

      B.         A.B.

¶13            The record shows that A.B. suffered severe emotional harm
caused by the abusive environment in the parents’ home. Dr. Moe
diagnosed A.B. with post-traumatic stress disorder (PTSD), which he
described as “a discord that is created when an individual is exposed to
significant trauma.” He opined that A.B.’s PTSD was related to his anxiety
regarding the abuse R.B. suffered. Dr. Moe concluded that Father’s and
Mother’s treatment of R.B. constituted emotional abuse of A.B..

¶14          A.B.’s therapist, Murphy, concurred with Dr. Moe,
concluding that A.B. suffered from PTSD. Murphy also noted that A.B.
frequently “express[ed] fear, a fear of his mom and dad and fear that he
and/or [R.B.] would get hurt again.”

¶15          Accordingly, we affirm the court’s termination of Mother and
Father’s parental rights on the grounds of abuse.

II.        Best Interests

¶16         Mother and Father also contend there was insufficient
evidence showing that severance was in the best interests of the children.

¶17           “To prove that the termination of parental rights would be in
a child’s best interests, [DCS] must present credible evidence
demonstrating ‘how the child would benefit from a severance or be harmed
by the continuation of the relationship.’“ Lawrence R. v. Ariz. Dep’t of Econ.
Sec., 217 Ariz. 585, 587, ¶ 8 (App. 2008) (quoting Mary Lou C. v. Ariz. Dep’t


                                        5
                  ANGEL B., OSANNA B. v. DCS, et al.
                       Decision of the Court

of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004)). Evidence showing a child
is adoptable is sufficient to satisfy a finding that the child would benefit
from the termination of parental rights. Maricopa Cty. Juv. Action No. JS–
501904, 180 Ariz. 348, 352 (App. 1994). In addition, the juvenile court may
also consider whether the child’s existing placement is meeting the child’s
needs. Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5 (App.
1998).

¶18           The record supports the court’s best interest findings. A.B.
has lived with his current placement for four-and-a-half years, and they are
willing to adopt him. They are working with A.B. regarding his PTSD
issues, and providing for his needs, both physically and emotionally.

¶19           R.B. is in the home he lived in prior to being adopted by
Mother and Father. Although R.B. has special needs, his current placement
is providing for these needs. They, too, are considering adopting R.B., but
he is also adoptable even if his current placement is unable to do so.
Moreover, although living in different homes, the current placements for
both children are committed to ensuring that the boys maintain their
relationship.

¶20             Given Mother’s severe physical and emotional abuse of both
children, it is clear they would be harmed by continuing their relationship
with Mother. In addition, the children would be at risk of abuse if they
were returned to Father. Father continues to deny that Mother intentionally
caused R.B.’s head injury. This denial has led to significant concerns about
whether the children would be safe in his care. Indeed, Father has indicated
that he wants the children returned to both parents, including Mother,
notwithstanding the life-threatening injuries R.B. sustained while in her
care.

¶21          Thus, we conclude the evidence supports the court’s findings
that severance was in the best interest of the children.




                                     6
                 ANGEL B., OSANNA B. v. DCS, et al.
                      Decision of the Court




                            CONCLUSION

¶22         For the reasons above, we affirm the court’s termination of
Mother and Father’s parental rights to the children.




                        Amy M. Wood • Clerk of the court
                        FILED: AA




                                      7